PER CURIAM.
While the award for salvage against the ship appears to be high in reference to some of the values sworn to by witnesses in the case, yet the evidence, taken as a whole, is not so conclusive on the side of the claimant that we can find therefrom that the court below erred in the valuation fixed as the basis of award. On that basis, considering the value of the salving vessel, the risk it encountered in rendering the salvage services, and the complete success attending such services, the amount awarded cannot be characterized as excessive to such a degree as to warrant our interference. The decree appealed from is affirmed.